United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         February 2, 2007
                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 06-40550
                           Summary Calendar



SHIRLEY GREEN,

                            Plaintiff - Appellant,

v.

ECKERD CORP., doing business as Eckerd,

                            Defendants - Appellees.




                         --------------------
             Appeal from the United States District Court
         for the Eastern District of Texas, Beaumont Division
                         USDC No. 1:04-CV-576
                         --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Shirley Green, appearing pro se, appeals the district

court’s order granting the Defendant’s motion for summary

judgment and dismissing her suit for racial and sexual

discrimination in employment arising under the Civil Rights Act

of 1866, as amended, 42 U.S.C. § 1981; Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000h-6; and

the Texas Commission on Human Rights Act, TEX. LAB. CODE ANN.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
§21.001 et seq.

        We review a district court’s grant of summary judgment de

novo.    Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507

(5th Cir. 2003).   “The moving party is entitled to a judgment as

a matter of law [if] the nonmoving party has failed to make a

sufficient showing on an essential element of her case with

respect to which she has the burden of proof.”    Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks

omitted).

     We have carefully examined the briefs, the record excerpts,

and relevant portions of the record itself.   For the reasons

stated in the district court’s comprehensive Memorandum and

Order, we affirm the decision to enter final judgment against

Green.

     AFFIRMED.